Citation Nr: 1416967	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-39 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to October 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the RO in Philadelphia, Pennsylvania.

In October 2012, the Veteran presented testimony at a Board hearing conducted at the RO and chaired by the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Veteran submitted additional relevant evidence after the most recent supplemental statement of the case was prepared; however, as the evidence was accompanied by a waiver of the Veteran's right to have the evidence considered by the RO, no RO action is required.  

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  


FINDING OF FACT

The Veteran has PTSD that is related to a verified in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for PTSD based on his service in Vietnam during the Vietnam War.  The RO has confirmed the Veteran's service in Vietnam from May 1969 through May 1970.  The RO has also confirmed an in-service stressor event.  The details of the event are that the Veteran witnessed a helicopter crash involving fatalities at LZ San Juan Hill in September 1969 (see memorandum dated November 24, 2009).  

The Board notes that the details of the Veteran's service in Vietnam have also been found by a psychologist to involve fear of hostile military or terrorist activity as the Veteran witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury or a threat to the physical integrity of the Veteran or others and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror (see December 29, 2012 VA Form 21-0960P-3, Howard J. Cohen, Ph. D.).  However, the psychologist who made this finding is not a VA employee or a psychologist or psychiatrist with whom VA has contracted.  It is therefore an insufficient basis for stressor verification under 38 C.F.R. § 3.304(f).  

While a stressor has been verified, the medical evidence regarding a current diagnosis of PTSD is in conflict.  The most recent clinical evaluation comes from a private psychologist in December 2012.  The Veteran was found to meet "all necessary criteria to diagnose PTSD as per the DSM-IV."  The examiner found that, "it is clear that his exposure[...] to traumatic events while serving in Vietnam and the resultant symptoms[...]indicate that he suffers PTSD."

Also supportive of the claim, the Veteran's treating psychiatrist opined in October 2010 that the Veteran met each of the criteria for a diagnosis of PTSD and noted that the Veteran has been prescribed medication for treatment of PTSD for the last three years.  

In contrast, VA examinations in January 2010 and August 2012 resulted in no Axis I diagnoses, although each examiner found that the Veteran does have significant PTSD symptoms and meets at least some of the criteria for a diagnosis of PTSD.  While each examiner acknowledged that the Veteran experienced stressful events in service sufficient to result in PTSD, they emphasized a lack of symptoms such as persistent avoidance, re-experiencing, and numbing.  The August 2012 examiner specified that criterion B (the traumatic event is persistently re-experienced) was not met.  

The Veteran's private psychologist addressed the concerns of the VA examiners regarding re-experiencing the events of service.  The psychologist noted that the Veteran represses his feelings about these events and avoids expression of things that are painful.  "While he can talk about Vietnam from a historical standpoint, he has little ability to express affect surrounding those events[...  ]He is distant from his feelings, suffers a psychic numbing and avoidance that is powerful.  His denial gives a faulty impression that 'all is well' and more importantly prevents any successful entrance into treatment."  

While the Board acknowledges that each opinion is competent medical evidence that is plausibly supported by the record, the Board attaches greater probative weight to the December 2012 private opinion as it directly addresses the criteria found lacking by the VA examiners and provides a convincing explanation for his diagnosis.  Also significant is the fact that the December 2012 opinion is supported by the Veteran's treating psychiatrist who has prescribed medication to treat PTSD.  

The Board also notes that it is difficult to reconcile the August 2012 VA examiner's finding that symptoms applicable to the Veteran's "diagnoses" include impaired impulse control and chronic sleep impairment with that examiner's conclusion that no psychiatric diagnosis was appropriate.  To this extent, the report is internally inconsistent.   

Similarly, the January 2010 examiner found that the Veteran had significant PTSD symptoms which interfere with the normal daily activities, but again, no psychiatric diagnosis was offered.  This also appears to the Board as an inconsistency which was not explained by the examiner.  These inconsistencies undermine the probative weight that can be attached to the opinions.  

The Board finds that the evidence regarding a current diagnosis of PTSD has attained the point of relative equipoise.  Resolving all reasonable doubt in favor of the claim, the Board finds that service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


